Case 8:20-cv-00048-JVS-JDE Document 468 Filed 06/23/21 Page 1 of 6 Page ID #:38671

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 20-48 JVS (JDEx)                                        Date   June 23, 2021
 Title             Masimo Corporation et al. v. Apple Inc.



 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Motion for Relief

      Before the Court is Plaintiffs Masimo Corporation (“Masimo”) and Cercacor
Laboratories, Inc.’s (“Cercacor”) (collectively – “Plaintiffs”) motion that seeks 1) to
“extend discovery until 90 days after final decisions in the inter partes review (IPR)
proceedings;” and 2) for “the Court [to] set a deadline for the parties to retain a discovery
special master.” Mot., ECF No. 383, at 1. Apple filed an opposition. Opp’n, ECF No.
426. Plaintiffs filed a response. Reply, ECF No. 441.

       For the following reasons, the Court GRANTS the motion and adopts the schedule
at the end of this order.

                                                    I. BACKGROUND

       The background of the case is well known to the Parties, so the Court focuses on
the issues relevant to this motion. The current discovery cut-off is July 5, 2021.
Discovery so far has progressed slowly and has been bogged down by a series of
discovery motions. The Parties are still negotiating which search terms will be used for
ESI discovery and neither party has taken a deposition yet. Mot. at 1. The Parties now
agree that good cause exists to amend the scheduling order so that discovery can
progress. Opp’n at 7. The Parties disagree on how much time should be allocated for
discovery.

         Plaintiffs seek to amend the scheduling order to change the dates as follows:



CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 6
Case 8:20-cv-00048-JVS-JDE Document 468 Filed 06/23/21 Page 2 of 6 Page ID #:38672

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 20-48 JVS (JDEx)                                      Date    June 23, 2021
 Title          Masimo Corporation et al. v. Apple Inc.


                      Event                          Current Deadline         Proposed Deadline
 Deadline to Retain Discovery Special                         N/A                   July 5, 2021
 Master
 Non-Expert Discovery Cut-Off                              July 5, 2021           August 8, 2022
 Opening Expert Reports                              September 6, 2021        December 19, 2022
 Rebuttal Expert Reports                             October 18, 2021             January 30, 2023
 Expert Discovery Cut-Off                            December 6, 2021             March 20, 2023
 Law and Motion – Motion Filed No                     January 10, 2022             April 24, 2023
 Later Than
 Law and Motion Cut-Off                               February 7, 2022             May 22, 2023
 Deadline to File Motions in Limine                  February 14, 2022             May 29, 2023
 Deadline to File Pretrial Documents                      March 7, 2022            June 19, 2023
 Final Pretrial Conference                            March 21, 2022               July 10, 2023
 Jury Trial                                               April 5, 2022            July 26, 2023

Proposed Order, ECF No. 383-1.1

                                         II. LEGAL STANDARD

       A district court has wide latitude in controlling discovery.” Lane v. Dep’t of
Interior, 523 F.3d 1128, 1134 (9th Cir. 2008) (internal quotation marks and citation
omitted). Pursuant to Federal Rule of Civil Procedure 16(b), a district court must issue a
scheduling order that limits the time to, among other things, complete discovery. Fed. R.
Civ. P. 16(b)(1), (3). A party must show “good cause” for relief from a scheduling order.
Fed. R. Civ. P. 16(b)(4); Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607–08


         1
         Although Apple repeatedly states that Plaintiffs do not propose specific dates for the amended
scheduling order, Apple apparently did not look at Plaintiffs’ proposed order which does provide such
dates. See, e.g., Opp’n at 2 (“Indeed, Plaintiffs do not propose any sepcific dates.”).
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                               Page 2 of 6
Case 8:20-cv-00048-JVS-JDE Document 468 Filed 06/23/21 Page 3 of 6 Page ID #:38673

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 20-48 JVS (JDEx)                                Date   June 23, 2021
 Title          Masimo Corporation et al. v. Apple Inc.

(9th Cir. 1992). The good cause standard “primarily considers the diligence of the party
seeking the amendment.” Johnson, 975 F.2d at 609. The court may grant relief from a
scheduling deadline if the deadline could not “reasonably be met despite the diligence of
the party seeking the extension.” Id. While a court may consider prejudice to the
opposing party, “the focus of the inquiry is upon the moving party’s reasons for seeking
modification.” Id.

                                            III. DISCUSSION

         A.      Extension of Case Management Deadlines

      Apple agrees with Plaintiffs that there is good cause for an adjustment to the
Scheduling Order. Opp’n at 7. The key dispute is about how long the Court should grant
to complete discovery. As such, the Court focuses its attention not on what discovery has
occurred up to this point but on what discovery has yet to occur. The Parties appear to
agree on which discovery issues have the potential to take time: completion of ESI
discovery and depositions. See Mot. at 5-6, 9-11; Opp’n at 7-8.

       There is not a dispute about how long the depositions will take. Plaintiffs state that
each side intends to take at least twenty depositions, which will take each side up to one
hundred hours. Mot. at 1. Apple does not challenge this estimate. Instead, Apple merely
asserts that it believes “depositions can and should be scheduled.” Opp’n at 7. At the
same time, the Parties have an ongoing dispute about depositions. Apple refuses to
proceed with its depositions without first receiving documents for the deponents from
Plaintiffs, and Plaintiffs refuse to allow Apple to conduct more than one deposition of
any given person. Pl. Ex. 73, ECF No. 386-1, at 574. While both Parties agree that
depositions are most effective after relevant documents are produced, Plaintiffs believe
that producing documents before depositions are scheduled “is impossible under the
current schedule.” Mot. at 6.

      The core issue is therefore how long it will take for the Parties to complete
document production. It is clear from the evidence submitted to the Court that
negotiations are ongoing to narrow search terms so that each side will not have to review
and produce millions of documents. See, e.g., Pl. Ex. 69, ECF No. 389-2, at 529-45. The
core of the dispute is how much the parties will be able to narrow their search terms.
Although the Parties appear to dispute just how many documents are currently coming up
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                     Page 3 of 6
Case 8:20-cv-00048-JVS-JDE Document 468 Filed 06/23/21 Page 4 of 6 Page ID #:38674

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 20-48 JVS (JDEx)                                Date   June 23, 2021
 Title          Masimo Corporation et al. v. Apple Inc.

on their hit lists, the number is at least several million. Id. Of course, the Court cannot
determine the number of documents that each side will conclude is reasonable to produce.
Plaintiffs suggest that reducing the amount of documents to one million per side would
still take ten attorneys a full year of work to review. Mot. at 5 (“Even if the parties (or the
Court) were to narrow ESI searching to about one million documents per side (about 10%
of the current total), it would still take about 20,000 hours of attorney time per side to
produce documents before depositions could proceed.”).

        Apple does not provide the Court with any estimate of how many documents per
side it expects the Parties to eventually agree to. Nor does Apple provide an estimate of
when such an agreement might be reached. While Apple has recommended a June 4
“deadline to complete negotiation of terms,” Pl. Ex. 73 at 576, that deadline has already
passed. In its opposition, Apple recommends retaining the current discovery cut-off,
except that depositions would have to be completed by August 13. Opp’n at 1.

       Apple has failed to persuade the Court that it should not extend the discovery
cutoff. It is plainly unreasonable to believe that the Parties will be able to review
documents that are produced and conduct over one hundred hours of informed
depositions by August 13 even if hundreds of thousands of documents are produced by
July 5. Nor is the Court persuaded to deny the motion outright by Apple’s insinuation
that Plaintiffs are merely trying to avoid the stay of the patent case. See id. at 8.

       That being said, the Court must still set new deadlines that are justified by the
current state of discovery. Plaintiffs’ proposal to continue deadlines by fourteen months
would amount to a substantial change to the schedule and appears to be justified mainly
as a way to allow the patent case could be folded in. See Mot. at 15 (“Masimo’s proposal
would also allow the parties to complete discovery on all issues so that they could be
presented in a single trial.”). The Court will not consider the patent case as a relevant
factor in setting deadlines because the patent case has been stayed. As both Parties appear
to want to narrow the number of documents produced, the Court believes that the Parties
can soon reach an agreement to narrow search terms so that review can be completed in
six months. Even if the number of documents produced approached one million per side,
the Court believes that each side has the resources to commit more than ten attorneys to
document review. Depositions then can be completed over the course of three months. As
there is still a little under one month until the current discovery cut-off, the Court
ORDERS an extension of case management deadlines by eight months.
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                      Page 4 of 6
Case 8:20-cv-00048-JVS-JDE Document 468 Filed 06/23/21 Page 5 of 6 Page ID #:38675

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 20-48 JVS (JDEx)                                    Date    June 23, 2021
 Title          Masimo Corporation et al. v. Apple Inc.



         B.      Special Master

       The Court has considered Plaintiffs’ request for a special master. See Mot. at 12-
13. The Court notes that Magistrate Judge Early has already proposed that the Parties use
a special master to resolve discovery disputes. Pl. Ex. 95, ECF No. 389-1, at 720-23.
Plaintiffs also list four discovery motions that Plaintiffs have brought in the last three
months and the fact that they intend to bring several more motions shortly. Mot. at 12. A
special master might also facilitate efficient resolution of negotiations around ESI search
terms. Apple states that appointment of a special master would be less efficient, Opp’n at
8, but the Court believes that the extensive litigation around discovery that is ongoing
would be more efficiently addressed through a special master.

      Fortunately, the Parties have even developed a list of special masters that would be
acceptable to each side, which includes two mutually agreeable individuals: the
Honorable Suzanne Segal, United States Magistrate Judge (ret.), and the Honorable
Andrew Guilford, United States District Judge (ret.). Special Masters List, ECF No. 289.
The Court is considering the appointment of either of the agreed choices, assuming
acceptance of the assignment. Within seven days, the parties shall file a joint consent to
the appointment of a special master and their order of preference. They shall also lodge a
proposed order of appointment, specifying the powers and duties of the special master.

                                           IV. CONCLUSION

      For the foregoing reasons, the Court GRANTS the motion and adopts the
following deadlines:

                      Event                          Current Deadline      Proposed Deadline
 Non-Expert Discovery Cut-Off                             July 5, 2021          March 7, 2022
 Opening Expert Reports                              September 6, 2021           May 9, 2022
 Rebuttal Expert Reports                             October 18, 2021           June 20, 2022
 Expert Discovery Cut-Off                            December 6, 2021           August 8, 2022


CV-90 (06/04)                              CIVIL MINUTES - GENERAL                          Page 5 of 6
Case 8:20-cv-00048-JVS-JDE Document 468 Filed 06/23/21 Page 6 of 6 Page ID #:38676

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 20-48 JVS (JDEx)                                              Date     June 23, 2021
 Title          Masimo Corporation et al. v. Apple Inc.


 Law and Motion – Motion Filed No                     January 10, 2022               September 12, 2022
 Later Than
 Law and Motion Cut-Off                               February 7, 2022                    October 11, 2022
 Deadline to File Motions in Limine                  February 14, 2022                    October 17, 2022
 Deadline to File Pretrial Documents                   March 7, 2022                  November 7, 2022
 Final Pretrial Conference                            March 21, 2022                 November 21, 2022
 Jury Trial                                               April 5, 2022               December 6, 2022

       The Court asks the parties to meet and confer and notify the Court which parts of
the order should be redacted within 7 days.

                 IT IS SO ORDERED.




                                                                                                   :     0

                                                            Initials of Preparer      lmb




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                     Page 6 of 6
